i          i        i                                                                         i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-08-00659-CV

                                     IN RE Michael SCHEXNIDER

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 15, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On October 8, 2008, Relator filed a motion to dismiss this mandamus petition. Prior to

the motion, on September 19, 2008, Relator filed a notice of nonsuit in this court. Accordingly,

relator’s petition for writ of mandamus is DISMISSED. See TEX . R. APP . P. 42.1(a)(1). Our stay

order, entered August 29, 2008, is vacated.



                                                            PER CURIAM




         … This proceeding arises out of Cause No. 08-211-C, styled In the Matter of the Marriage of Jennifer Ann
           1

Schexnider and Michael Keith Schexnider and In the Interest of Claire Alyse Schexnider and Nathaniel James
Schexnider, Children, in the County Court at Law, Kerr County, Texas, the Honorable Spencer W . Brown presiding.